DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabelus et al. (JP 2001210190).
 	Regarding claims 1 and 10, Sabelus et al. discloses a seal structure Fig. 5 comprising: a first member 12; a second member 19; a sealing member 18 on which pressure acts while being sandwiched between the first member and the second member; wherein the sealing member includes a main body, a first protrusion (18a of Annotated Fig. 5, below) protruding from the main body toward the first member, and a second protrusion (18b of Annotated Fig. 5, below) protruding from the main body toward the second member, the first member includes a first recess 20 that comes into contact with the first protrusion, the second member includes a second recess 22 that comes into contact with the second protrusion, the first protrusion and the first recess are different in shape, at least one of the first protrusion or the first recess has a substantially V-shaped cross section, the second protrusion and the second recess are different in shape,  at least one of the second protrusion or the second recess has a substantially V-shaped cross section, and wherein, before being compressed by the pressure, the sealing member is capable of being sandwiched between the first member and the second member while the first protrusion and the first recess are in contact with each other at two points Fig. 5 and the second protrusion and the second recess are in contact with each other at two points as viewed in a cross section of the sealing member, the first member and the second member.  Sabelus et al. fails to explicitly disclose the process prior to being compressed by a pressure, nevertheless, product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the reference provided discloses the seal structure.

    PNG
    media_image1.png
    879
    1094
    media_image1.png
    Greyscale

 	Regarding claim 2, Sabelus discloses wherein a vertex of the first recess 20 a vertex of the second recess 22, a vertex of the first protrusion 18a, and a vertex of the second protrusion 18b are arranged on the same line Fig. 5. 	Regarding claim 3, Sabelus discloses wherein the first protrusion 18a and the second protrusion 18b each have an arch-shaped cross section and the first recess 20 and the second recess 22 each have a substantially V-shaped cross section.
	Regarding claim 5, Sabelus discloses the invention as claimed above but fails to explicitly disclose wherein the first protrusion and the second protrusion each have a substantially triangular cross section, and the first recess and the second recess each have a cross section spreading out in curved lines starting from the most recessed portion. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 6, Sabelus discloses wherein the first protrusion 18a and the second protrusion 18b each have an arch-shaped cross section, the first recess 20 and the second recess 22 each have an asymmetrical substantially V-shaped cross section, and the seal structure further comprises an extension 2 extending from the first member 12 or the second member, the extension being disposed in a direction in which the sealing member moves when the pressure acts on the sealing member.
 	Regarding claim 7, Sabelus discloses wherein the extension 2 is capable of coming into contact with an entire opposing surface of the main body 18, the opposing surface being a side surface facing the extension. 	Regarding claim 8, Sabelus discloses wherein the first protrusion 18a has a height larger than a depth of the first recess 20, and the second protrusion 18b has a height larger than a depth of the second recess 22. 	Regarding claim 9, Sabelus discloses wherein the main body 18 has a width narrower than a width of the first recess 20 and a width of the second recess 22. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675